                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                    PIKEVILLE

JAMAAL LEWIS, SR.,
     Petitioner,                                           Case No. 7:19-36-REW

v.

HECTOR JOYNER,                                                  JUDGMENT
     Respondent.


                                    *** *** *** ***

      Consistent with the Memorandum Opinion and Order entered today, pursuant to Federal

Rules of Civil Procedure 58, the Court ORDERS and ADJUDGES as follows:

      1. The Court DENIES, with respect to all issues raised in this proceeding, Petitioner

          Jamaal Lewis, Sr.’s petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

          § 2241;

      2. The Court ENTERS Judgment in favor of Respondent; and

      3. This is a FINAL and APPEALABLE Judgment, and there is no just cause for delay.

      This the 22nd day of October, 2019.
